Case 1:20-cv-23727-DPG Document 14 Entered on FLSD Docket 06/30/2021 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 1:20-cv-23727-GAYLES


  VALENTIN SPATARU,

           Plaintiff,

  v.

  MIAMI-DADE POLICE DEPARTMENT,
  et al.,

        Defendants.
  ______________________________________/

                                                       ORDER

           THIS CAUSE comes before the Court on pro se Plaintiff Valentin Spataru’s Appeal of

  Order denying Motion for Leave to Proceed in forma pauperis and Motion for Referral to

  Volunteer Attorney Program 1 (the “Motion for Reconsideration”) [ECF No. 13]. The Court has

  carefully reviewed the Motion for Reconsideration and the record and is otherwise fully advised.

  For the reasons set forth below, the Motion for Reconsideration is denied.

           On September 4, 2020, Plaintiff filed a request to proceed without paying the required

  filing fee (“IFP Motion”) [ECF No. 3]. In the IFP Motion, Plaintiff indicated that he has a home

  purchase trust valued at over $170,000. Id. As a result, on November 23, 2020, this Court issued

  an order denying without prejudice Plaintiff’s IFP Motion because Plaintiff did not sufficiently

  explain how he is indigent. [ECF No. 12]. The Court directed Plaintiff to provide information

  about this trust and whether he had access to those funds. Id. Yet, Plaintiff has not done so. For

  the Court to reasonably ascertain whether Plaintiff is indigent to proceed without paying a filing


  1
   This Court liberally construes Plaintiff’s “Appeal” as a motion to reconsider this Court’s Order, [ECF No. 12],
  pursuant to Federal Rule of Civil Procedure 60.
Case 1:20-cv-23727-DPG Document 14 Entered on FLSD Docket 06/30/2021 Page 2 of 2




  fee, Plaintiff must explain to the Court what assets he has, the value of each, and whether he has

  access to those funds.

         Accordingly, it is ORDERED AND ADJUDGED that

         1) Plaintiff’s Appeal of Order denying Motion for Leave to Proceed in forma pauperis

             and Motion for Referral to Volunteer Attorney Program, [ECF No. 13], is DENIED.

         2) On or before July 30, 2021, Plaintiff shall provide the Court sufficient information

             regarding his assets, including the home trust. Alternatively, on or before July 30,

             2021, Plaintiff shall pay the Clerk’s filing fee of $402.00. If the filing fee is paid,

             Plaintiff shall put the case number on the check or money order so the Clerk can docket

             the payment in the correct case.

         3) Plaintiff is cautioned that failure to comply with this Order may result in dismissal of

             this case.

         4) This is CLOSED for administrative purposes only.

         DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of June, 2021.




                                                _______________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                  2
